MAGRUnER, J.,
delivered the opinion of the Court.
The bill was filed by the appellee, to require the Mayor and City Council to issue new certificates of city stock, in lieu of those belonging to the minor, Ketchum, which had been wrongfully cancelled upon forged assignments thereof, without the knowledge or privity of the minor or Ms guardian.
The answer admitted the issue of the original certificates and their return with the endorsements and their cancellation, and the issue of new certificates to certain persons and corporations named, who it is insisted are necessary parties; hut denied all knowledge of the forgery, or that the stock was a part of the ward’s estate, or belonged to an infant or person under disability, or was part of any trust fund; but makes no denial that such were the facts.
Proof was taken, making out the complainant’s case, and the counsel for the city have not, in this Court, really questioned the infant’s right to relief as against the city, only objecting to the time and manner of passing the decree, leaving the rights of the other parties as against the city, unadjudicated and held for further proceedings and decree.
*30Indeed, the right to the relief sought, could not well have "been insisted, being too well settled by the decisions of the Courts here and elsewhere. Brown, Lancaster & Co. vs. Howard Fire Ins. Co., 42 Md., 384; Hambleton vs. Central Ohio R. R. Co., 44 Md., 551; Telegraph Co. vs. Davenport, 97 U. S., 369.
The only question is, was the decree passed prematurely. The other defendants were made parties at the express suggestion of the city, and it cannot be heard to object that they were so made. They were not however, necessary parties to this cause. The relief sought by the complainant as against the city, was in no manner affected by, connected with, or dependent upon, any claim or right as between the city and the other defendants.
So that, when in the progress of the cause, after, as has been conceded, all the testimony had been taken, hearing on the issue between the complainant and the city, the complainant by his petition, prayed the Court, on account of his impoverished and needy condition, to act upon his. case, as there was no contest in reality as to his right to-recover; and the answer to this petition makes no valid objection to .such proposed action, we can see no good reason in equity and good conscience, why the complainant should have been kept waiting, in order to have first adjudicated rights and interests, in which he was in no wise concerned, and upon the settlement of which his. own right to relief in no manner depended, and thus, keeping him waiting the result of a tedious and protracted litigation in which he was in no manner concerned.
In such cases, it is the constant • practice of Courts of equity to grant the relief as to which the way is clear, and reserve the other matters for further proceedings, and further order or decree.
We think, therefore, the decree was properly passed, and must be affirmed; and as the other defendants were *31made parties by the concurrence of both sides, and as the settlement of their respective rights in this case will tend to prevent more protracted litigation, and greater cost and delay, we think it proper, under the circumstances, to. remand the cause, in order that such further proceedings and decree may be had as the rights of the respective defendants may appear to require.
(Decided 30th June, 1881.)

Decree affirmed with costs, and cause remanded.